Citation Nr: 0819645	
Decision Date: 06/16/08    Archive Date: 06/25/08

DOCKET NO.  05-21 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased evaluation for residuals of 
injury, muscle group (MG) XI, left, currently evaluated as 10 
percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from April 1945 to January 
1947 and from September 1947 to July 1967.  

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Montgomery, Alabama (RO), which denied the benefit sought on 
appeal.

In May 2008, the veteran filed a motion to advance his appeal 
on the docket.  In May 2008, the Board granted this motion.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A preliminary review of the record revels that this claim 
requires additional development.  

The veteran has not been provided adequate notice under the 
Veterans Claims Assistance Act of 2000 (VCAA).  An August 
2004 VCAA letter to the veteran erroneously addressed the 
claim as service connection for residuals of an injury to MG 
XI, left.  In a subsequent August 2004 letter, the RO 
acknowledged the mistake but failed to provide the necessary 
notice for an increased evaluation claim.  See 38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) 
(2007); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

In January and May 2008 correspondence, the veteran's 
representative asserted that the veteran's disability had 
increased in severity since the most recent VA examination, 
conducted in September 2004.  The veteran made a similar 
allegation on his June 2005 VA Form 9.  The Court of Appeals 
for Veterans Claims (Court) has held that when a veteran 
claims that a disability is worse than when originally rated, 
and the available evidence is too old to adequately evaluate 
the current state of the condition, VA must provide a new 
examination.  See Olsen v. Principi, 3 Vet. App. 480, 482 
(1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  

The May 2008 correspondence from the veteran's representative 
also notes that a soft tissue defect of the left calf was 
found by the September 2004 VA examination, implying that the 
defect requires a separate evaluation.  On remand, the RO 
must evaluate any skin manifestations shown to be related to 
the veteran's service-connected MG injury.  See Esteban v. 
Brown, 6 Vet. App. 259 (1994).

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all notification and 
development actions required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A are 
fully satisfied with respect to the 
veteran's claim for a disability rating 
in excess of 10 percent for residuals of 
an injury to MG XI, left.  See also 
38 C.F.R. § 3.159.  Attention is directed 
to Quartuccio, supra, pertaining to the 
amended version of 38 U.S.C.A. § 5103(a), 
which requires that the Secretary 
identify for the appellant which evidence 
the VA will obtain and which evidence the 
appellant is expected to present, and 
Vazquez-Flores, supra, pertaining to 
adequate VCAA notice in an increased 
rating claim.  The RO should provide the 
appellant written notification specific 
to his claim of the impact of the 
notification requirements on that claim.  
The appellant is requested to submit all 
evidence in his possession that pertains 
to the claim. 

2.  Schedule the veteran for an 
examination by an appropriate VA 
examiner to determine the nature and 
current level of severity of the 
veteran's service-connected residuals 
of injury, MG XI, left, to include any 
related skin manifestations.  The 
claims file must be made available to 
the examiner.  The examination should 
comply with AMIE protocols for the 
appropriate examination.  A complete 
rationale for all opinions expressed 
must be provided.  If the examiner 
finds it impossible to provide an 
opinion without resort to pure 
speculation, the examiner should so 
indicate.

3.  Then, readjudicate the issue of 
entitlement to an increased evaluation 
for residuals of injury, MG XI, left.  
If the decision is adverse to the 
veteran, he and his representative 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



